Citation Nr: 1236204	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-32 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, Texas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical services rendered at Northwest Texas Hospital between February 7, 2009, and February 9, 2009.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Medical Center in Amarillo, Texas.  

In December 2011, the Board remanded the claim for additional development to the VA Medical Center (VAMC), via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As the VAMC/AMC obtained the requested medical opinion, the Board finds that the VAMC/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment at Northwest Texas Hospital from February 7, 2009, through February 9, 2009; these expenses were not authorized by VA. 

2.  Prior to transfer to Northwest Texas Hospital, the Veteran's condition had stabilized and a VA facility was capable of accepting transfer of the Veteran.  



CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at Northwest Texas Hospital between February 7, 2009, and February 9, 2009, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Significantly, this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not applicable to this claim, the Board finds that the appellant has had a fair opportunity to present arguments and evidence in support of this claim.  The April 2009 denial letter, August 2009 Statement of the Case (SOC), and January 2012 supplemental SOC (SSOC) informed the appellant of the evidence required to substantiate a claim for payment or reimbursement of non-VA medical expenses that were not previously authorized and explained the reasons why the claim was denied.  The appellant submitted argument in support of the claim, along with medical records and other documents, in May 2009, September 2009, and March 2012.  The Board also notes that the appellant is a healthcare provider and through its representative, has demonstrated an awareness of the evidence necessary to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Furthermore, all available records were obtained and the Board finds that the evidence is sufficient to make a determination on this matter.

Legal Criteria

The Veteran does not have any adjudicated service-connected disabilities, nor was authorization for services rendered at Northwest Texas Hospital (Northwest) obtained in advance; accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the listed conditions, to include the following: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A § 1728 for the emergency treatment provided (38 U.S.C.A § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2011). 

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment. 

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B). 

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer. 

Under the revised version, "emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if-(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C) . 

The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 267 (2009). 

On February 1, 2010, the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111-137, 123 Stat. 3495 (2010).  The new law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances.  Id.  In light of the basis of the denial below, however, these amendments are not applicable to this case. 

Analysis

In this case, the appellant seeks reimbursement for services rendered at Northwest from February 7, 2009, to February 9, 2009.  The claim was denied on the basis that a VA facility was feasibly available. 

On the evening of February 6, 2009, the Veteran presented at the emergency room at Borger Golden Plains Community Hospital (Borger) with complaints of chest pain and chronic low back pain.  It was noted that the Veteran had a history of hypertension, diabetes, cardiac disease with acute myocardial infarction and congestive heart failure, and three cardiovascular stents.  He also had a history of chronic obstructive pulmonary disease (COPD) and extreme morbid obesity.  According to Northwest's discharge summary, the Veteran was found to be hypotensive at Borger and was started on a dopamine drip until his blood pressure and heart rate were stabilized.  On the early morning of February 7, 2009, he was transferred by ambulance to Northwest for further treatment.  

On admission to Northwest, the Veteran did not have any fever, chills, dysuria, diarrhea, constipation, or palpitation.  He had baseline shortness of breath, which had not worsened since his admission at Borger.  He complained of some chest pain and was referred for a cardiology consultation.  Serial ROMI (rule out myocardial infarction) panel was negative for any elevation of cardiac enzymes and an electrocardiogram (EKG) did not show any changes from his previous EKGs.  He had acute renal insufficiency with elevated creatinine, which responded to IV fluid replacement.  For his COPD, he was started on IV Solu-Medrol, breathing treatment and nasal oxygen, and was provided with CPAP at night.  The Veteran's condition was stabilized and he was weaned off vasopressors and started on Lisinopril.  He showed marked improvement in his overall condition in two days and was discharged to home.  

As an initial matter, the Board notes that the Veteran sought initial treatment at Borger for chest pain; there is no question that the care rendered at Borger falls within the definition of "emergency treatment."  The medical emergency, however, only continued until such time as the Veteran could be safely transferred to a VA facility or other Federal facility and such facility was capable of accepting the transfer.  38 U.S.C.A. § 1725(C).  The evidence does not reflect that the Veteran was ever transferred to a VA facility or that any attempt was made to transfer him to a VA facility.  Therefore, the determinative issue is whether a VA facility or Federal facility was capable of accepting such transfer.

From a geographical perspective, Borger Golden Plains Hospital is approximately 3.2 miles from the Veteran's home.  The Amarillo VAMC and Northwest Texas Hospital are about the same distance from Borger Hospital (approximately 53.6 miles and 57.3 miles, respectively).  Hence, from a geographic standpoint either facility was feasibly available.  

The appellant argues that the Veteran was transferred to Northwest because of his history of having undergone a PTCA (percutaneous transluminal coronary angioplasty) the year before and because Northwest had a state-approved chest pain clinic and access to a heart catheterization lab.  The appellant argues that the Amarillo VAMC does not have a chest pain clinic or access to a heart catheterization lab.  (See May 2009 notice of disagreement).  In support of this position, the appellant submitted a paramedics protocol for transferring patients with chest pain.  The protocol indicates that patients with ST segment elevation myocardial infarction (STEMI) should only be transferred to Northwest Texas Healthcare System or Baptist St. Anthony's Health System.  

In response to the Board's December 2011 remand directives, the Amarillo VA Medical Review Board reviewed the matter and noted that that the VAMC has cardiology capability with a full-time cardiologist.  It was also pointed out that the need for invasive cardiac services was not emergent.  (See Reconsideration Review signed by a Fee Supervisor in January 2012).  In fact, the Board notes that the Veteran had previously received cardiac care at VA.  VA treatment records indicate the Veteran had a cardiology diagnostic consultation, which included an echocardiogram, in April 2008.  The Board acknowledges the Veteran's medical history and potential need for a heart catheterization lab; however, routine tests at Northwest, which could have been performed at VA, ruled out a myocardial infarction and there was no need for heart catheterization.  Given the fact that the Veteran was stabilized at Borger and that the VAMC had cardiology capability with a full-time cardiologist, the Board finds that a VA facility was capable of accepting the transfer of the Veteran from Borger.  

With regard to the paramedic protocol, the Board notes that the protocol is established by Amarillo Medical Services (AMC) and addresses emergency response for cardiac patients in Amarillo.  The present case involves a planned transfer of a stable patient from Borger to Amarillo, over 50 miles away.  There is also no indication that the Veteran was having a STEMI heart attack at the time of transfer.  Therefore, the Board finds that the protocol lacks probative value because it is not applicable to the facts in this case.  

Under these circumstances, the Board finds that the claim for reimbursement or payment of services rendered at Northwest Texas Hospital from February 7, 2009, to February 9, 2009, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to payment or reimbursement for unauthorized medical services rendered at Northwest Texas Hospital between February 7, 2009, and February 9, 2009, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


